REGAN, Judge.
Plaintiff, Mrs. Edith M. Steele, instituted this suit against the defendant, John E. Ruiz, her former husband, endeavoring to recover the sum of $4,660.00, representing the amount of damages inflicted by the defendant upon certain property owned by the plaintiff, rent collected by the defendant and unlawfully retained by him, as well as liquidated damages for the defendant’s failure to timely vacate property which he had rented from the plaintiff.
The defendant omitted to answer the foregoing suit, and a preliminary default was obtained by the plaintiff on December 10, 1963. On December 16, 1963, she offered sufficient evidence in confirmation of her default, and accordingly judgment was rendered by the lower court on December 17, 1963, in her favor in the amount of $4,685.47, together with interest and costs.
From the foregoing judgment, the defendant has prosecuted this appeal.
 We find no merit in this appeal. It is an elementary rule of law that a lower court judgment is presumed correct until proved otherwise. Moreover, counsel for the defendant has conceded in this court that, based on the evidence contained in the record, he possesses no defense to the suit.
For the foregoing reasons, the judgment of the lower court is affirmed; the defendant is to pay all costs incurred herein.
Affirmed.